internal_revenue_service significant index no in re department of the treasury washington dc _ person to contact telephone number refer reply to tep ra t a1 sep ooh this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date we have also modified our tuling letter dated date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the employer has a calendar_year fiscal_year for the and fiscal years the employer had negative working_capital and net_worth for its fiscal_year the employer had a net_operating_loss in the and fiscal years the employer had expenses that exceeded revenue by and respectively also the employer had insufficient cash-on-hand to meet both routine operating_expenses and to contribute the minimum_funding requirement in effort to effect a recovery the employer has reduced staff reduced contracted services and vendor costs and improved its collection of account receivables other measures have been taken as well such that the employer went from a large operating loss in to de_minimis losses in and even though revenue remained relatively constant also for the five-month period ended date the employer had a de_minimis profit and improvement in both working_capital and net_worth the employer has or will in the near future implemented new programs which it expects to increase both revenue and operating margin as these measures take hold the employer expects its cash_flow position to improve and to resume funding the plan dollar_figure as of date the value of the assets of the plan was equal to of the plan's current_liability as of date the value of the assets of the plan was equal to of the pian's current_liability therefore because the prospects for recovery are uncertain and because the plan is underfunded we are granting this waiver subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years ended date and are to be timely made as defined in sec_412 of the code without a waiver being granted for either of these plan years and the employer is to provide a security_interest to the pension_benefit_guaranty_corporation that is equal to the sum of the outstanding balance of the plan_year waiver plus the amount of the plan_year waiver if these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in your letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this letter also modifies our ruling letter dated date granting a conditional waiver for the plan_year the employer did not satisfy the condition of the date ruling letter accordingly our letter of date is modified such that the condition reads as follows the contributions required to satisfy the minimum_funding_standard taking into account this waiver for the plan years ended date and are to be timely made as defined in sec_412 of the code without a waiver being granted for either of these plan years this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sy ‘ when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a form_2848 power_of_attorney on file we have sent a copy of this letter to the ep classification manager in sincerely carol d gold difector employee_plans tax_exempt_and_government_entities_division 20s
